Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the requirement of notice of claim in section 94 of the Railroad Law * is applicable to the abutting owner claimant, and that the requirement of filing claim with the corporation counsel, contained in section 3 of article 6 of the supplemental charter of the city of Yonkers † is applicable to each abutting owner claimant, and that each such owner, by failing to so file his claim within the period of six weeks as provided by said section, waives ghis such claim. Jenks, P. J., Carr, Stapleton, Mills and Rich, JJ., concurred.

See Consol. Laws, chap. 49 (Laws of 1910, chap. 481), § 94, as since amd.—[Rep.


Laws of 1908, chap. 452, art. 6, § 3.— [Rep.